              Case 2:15-cr-00205-TLN-EFB Document 87-1 Filed 01/24/19 Page 1 of 1


Segal, Matthew ( usAcAE)

From:                                 KristyHorton-
Sent:                                 Friday, November 16,20181:25 PM
To:                                   segal, Matthew (usAcAE)
Cc:                                   Tom Johnson
Subject:                              Muller Discovery



Good afternoon Matt     -
Tom asked that I email you regarding the Muller discovery. Pursuant to the court order, we destroyed all the federal
discovery. Mr. Mullerwas provided with copies of documents filed on the federal docket butwedid not provide him
any of the federal discovery.

Regards,
Kristy

Kristy M. Horton
Attorney at l-aw


        TI           THOMAS A. JOHNSON




COI{FIDENTIALITY NOTTCE: This communication may contain matter that is protected by the attorney-client privilege or other
legal privileges, and any unautho.ized disclosure, distribution, or copying of this message or its attachments is prohibited. If you
received this communication in error, please destroy it and notify Carmela Maldonado as soon as possible by e-mail at
cvm(otomiohnsonlaw.com, or by telephone at (9t6) 442-4022. Thank you'




                                                                    1
